OFFICEOFTHEATTORNEY            GENERALOFTRXAS
                           AUSTIN




Eonomblr K. Lee O'Dud.1
Ooramor of Teur
XU+l,   T.xAB




          Wo ere plemmd to
bar 91 lQ39   nhtlag  to
quot. fa aalit.




                 t is erttitod that #~9,%!46,000.00
                ar will be roqulzud to maintain the
              on progrim oa the 1~38~59 brrir for
         Z&I I*
         the bimuthm boginning sopteaber 1, 19W,
         of whleh Qndlnli, or np.mMm6t~l~
         #9,693,300.00, represent*the ap2roxlmate
         & mo untroqulredlaoh of tha para o? the



                                                     ---.---.   --   -.---   .I.._._
HonarsblsK. Lao O'X3uii.1,
                        m                  5


    blannium     rro8   6kt0    iunds.      B8tiratd          Me-
    ~me r0r     biamiu
               tb8       boginning Soptuber 1,
    lOSO, r o untato lpprorlmata1.J$l.l,575,000.00
    fo rlach par or $23,180,000.00  for .thebi-
    ennl\lr.

          lHouaa Bill No. 179 paaao6by tha Regular
    L*aaioaof the Forty-sixthLwgfalatum mllo-
    oat*d lpprorlmataly  ~.z,%iO,oOo.Oo rnrr the
    old ago laalatanoo fun68 (luring tha lpprml-
    rat.8parlodoftha    fl8aal ST endinghu@lat
    51, 1940, for the llquid8t fon of warrantsi8- /
    sued @or to Beptubir 1, 19S9. Tha alloo&,/
    tioa OopzlT~atha fun4 of mvanllafar Old a&a
    l8818tanae 4urlag tba first part of the aur-
    nnt  period,the mount ot which 18 maoaair~
    to ulxltniatha progrr llnl*aB    the revoaueior
    tha oatin bionnlum aan 80 lquallrodover tba
    latlro two puB of th elpproprlatlm.
           -1 dll    lpproalate      Jr#u      opinionoa tha
    tollowiry     quea tionat

         *(l) It la aontuplatod that latimatea
    of monaa uader prosant laws wlth aeoosrary
    @orlodioalnrlaloaa will hara to ba mde for
    the aamnt pariod,whiah is the bfanaLu8
    kglnalng Soptamber1, lOSO, and after Iodua-
    tion   oi the    amount aeaessary          to llqtidata         old
    warrant8($B,SS0,6?16.30)
                          tha balanaeshouldbe
    lpproxbaately equally d.laoat*d br month8 to
    maintain tha progr~ for the eurront bloaalum,
    Is uah a prooedurolagal,and i.fso, what'      J
    agencyof the Tuna govenuaent.   is raqulradto
    make suoh latlmntas of ro~onuo?
           "(2) Aaaudng that iavutara 88~ be round
    who will agree to hold ma-iatenst-baaring
    old ago laai8taneo         warrants,       without Uaaount,
    Imud under proper authorityto old lge a#-
    slataa~.naiplenta,   by authorltror thm 6tata
    Dapartmant of ZWbllalFel.fan,UT wah warrant.8
    be issued at mf tka durlagthe aurnat two-
    year parlod,as nqulrod, to aury out the pro-
    gram on the praaent bar18 poridod   8uah war- J
    rants issuedto not l xoaab the lrallablmeppro-
    prlatd rovonuaSo r laaiataaaopurposes for the
    durnnt blennluw
Honorable9. Km OIDsnlal,Paga 5


                  a'(s) Aaauming that thara    'btluld b      8n
        seoumnlatkn of +alIUp:Tiaauod outstandlly
        wursnta ltTobnury 1,194l,notoxaoe4l~
        ttbsuaoolloata6lppmprlated ravenus r0r tlr
         finaloaven mouths or tha blenxlum, would
         #ah warmats, tier lxlatlq lawa, be l
        eharge w.alsat ap.gmprlatad old age osaln-
        tanao revonuea Xo be lolleoted &ring t)w
           rlod Fsbnrarr 1, 1M.l. to A&gust 51, 15U?
                                  udu presentla ws
        r Bevoaueta h a lo lla o ted
        tar      tha paled   tm   tebruarf    1, MU,     to
         Aaipwt51, 1941, Is latimstadto k              lpprsri-
        rtelr ~6,UZ5,000.@0).
             '(4) &atlas 44 oit3enate aill lo. 55
        h8own ox tbe State Deputmat of PublieWeb
        iore Aatnau    ss iallaus:
            Wea. U.  ‘xr at 0-7 the f&at. &ads
        ue rd nailable to pay sll grants or se-
        o lx tenala
                  e fullesluth o r lxedla this Act
        und In Raise Bill lo. 8, Asts Forty-,-iauth
        tl;lslatuo, Third kllsd 6oasIoa,said.
        grants shsll bo proratedln 8etmrdan8e with
        raquiraeats of ths FsdaralSoaisl keuritJ
        Board, Ianofu as those grants ar0 aonaum6
        ior iU pwmantotuhlah Ispsrt FadarirFuab
        us ellaeatedbr said Soolal &wrIty Board.
              -The lSh o t o f th lo notion    o f th8 Act
        4 q a er ea mus
                    tlr tbe eonslderacl     ia tha latar-
        pretatloa  ai the rall4ltyot warrentsIssued,
        8elnat 8ppraprlated revaauasto tha ssaist-
        an00 tuad.   Thla saatlonsaamstomsnthst
        suah prorationssad lbitatlona a8 are applied
        by tLs statute sra aontlngantupon the Foduel
        8oolal &rurlty Bard~rlrst sppl s@ suah pro-
        rations and llaitstlons,snb uss 1 -plied by
        tha I8 mstah.lna state fus&a,la not ta 5s
        epplld by the mato Dmpartmnt of Publlefol-
        fue In their odminlstntfon.
             lXn this ~zuwatloa I uonld llh to ssk
        If then Is cay law 00 our 8tatutea roqulr~
        tha proratlm6or paymut.8 to rralpl~ts 0r ou
        a@ loistxaae    other t&~ the abam nation,
        snd8hatl8    the peoper laterpretstlas
                                             orths
        lbao natlost
.HonorableW. ke O*Dsn%s~,'Psgs
                             4


              -0 to sa lx I ntla     6
                                  aondltlak    ia*lah
         tlm  is tb laeeaaaof the sltuatloa,I
         WI&~ lpprealatemu? s??ortto furnishY
         tsar oplnlonou tL  questlou  abmltted     as
         early sa posaIble.*
         ‘Ehe deternInatlonoi the   8wera.l   quaationa   lakad
in fopr letteraee*saltatas
                         s sare?ulaonalderatlon of tb
aoaatltutisnalprmlalon snd statutessppllaablat&ruts.
          Old &a A8slstaaoe la5lslatlonwa slutlmrlsedbr /
aonstltutIomal -m&meat m4optodat an lleatlonheld August
84, 1955,whlah asu appaus as &at&a 5lb, Artlale5, or
the Tsxas Coastltutlon,ual meds, in part, as followar
               ?Tho &gIUature shallhavetheqprrr
         ~~[&l~~         ,"*~X~&~~~*-
         tlonr as may be de-d  by tlu Logidlatam
         lrpedleat,r0r aI& lga lsslataaaa~4 rot
         the   pymatotuenot         to lraaeQFlftsaa
                     per month sad to lotual bona
         Oollara.($lS)
         tide dtluns    of Texas who ue over the
         qga or 8irtprin    (65) years . . .a

          It IS to k roted that this soastltutlosalmad-
mnt Is on its raae neitherMadstory   aor lelf-euoutIag. It
wrslr areatea as l&dltlonallsoeptlonto tb prohlbltloneoa-
Waed  la Beation51 Art&ale5, sgelastthe grantingo?       J
publlamoseys to lnditlduals,eta., and to that extent,ex-
ppda tha authorityof ths Lsgfslature.
         The ?lrat lnaatmantunder this aoaatltutlonal
                                                    smand-
mat wae passed In 1955 by the Ssaond Called5e~lon o? the
d4th Laglslature, being ENBe Bill Ho. 86, Chapter473, p.
18S4, o? the laws or said Sessionor ths Legislature, whlah
bill uaa entitledthe *Old &s AsslstanaeAaI.*    This Act
areatedthe Old Age Aaaistanae Cmuiaalom, set up the Stand-
ards sad rrthodaSOT Its speratloa and araated thm wTusa
Old Age AaalstanaeTund" 88 8 apeabl tuad in the Treaaurr
out o? ublah all expanseso? ldmlnlatratloaand bssarlt
payawntato t&a nalpleats ot Old Age Aaalstxncewarn to ba
paid. The pnaml plan and outlinefor tha ldmlnlatratlom
sad paymentof Old Age Aaalstanaewhlah mna oat up br said
House Bill to. tl)is stillsaintshed  although the Aot has
boon twice amended.
BoaarableW. Las OfDaniel,PSg8 5


         Is Oatsber,16S6, the 4 4 thLeglaleturelt Its Third
Calledksaloa smnded the Old A5a AaaIataaae Aat bl EOUH
Bill   No. 8, Chapter 495, p. 1cO40,or the Oenoral   aad Speolal
Lake of aald saaaloaby daal~atlog #a State Board of Con-
trol sstb Old Aga AaslataaeeCamlrsloa mshlng-afew
minor ohan@s Is the aUmiulstntfredetaIiao? the lot and
proridingohlbus tu msasurea,the grooeeda et which wsrs
mada payabletstha Old A&s AaaIstaaoe?und.
          The Old Age Aaalotanoe Aat w&a amended a third
tlm br SanateBill PO. bd, lnaate4 by the Begular~aslon
o? the 46th laglslaturela 1959. This Act plaoea the aa-
uInlatratloaor 014 Age AsaIst6useunder the apervI*loa
OS the neulpereated   KWpartunt o? Pub110 Waltara.   5hat
uaa daalguakd as the aOld * AaalatanaeFunda Iu Eouae
Bill Ho. 5 Is rde 8 dltlsIons? the Vsxaa PabllaWaltan
        Only minor ahngea howwro lra made In the gen-
Z*aIaa    a? sdmIalsterIag*Old  A6e iaalstanaesakatb rimd
out os whIah Oad Age Asalstanoepymnts am &de. 6814
Smuts Bill lo. 56 la tha latest lnsotmsntof the Lsglala-
ture oa the questionof Old A68 Asslatanaesnd Its prsrl-
aloss sre therefore  eontrolllag,but a study and aapariaon
of the thrae Acts above reterred to l.adlaatss that the ame
gsneralplas and purpoaawas soughtto b elaoanpllahed.    br
each OS the three A&a.    This bely true, ua bsllerethat
it dll be helpfulto lxsmlnesnd aoaaldarthose prsvlslons
in each o? the three rota ublah relateto the Sundammtal
questionaorrtalneb  i-ayourlettar, i.e.,mkatharwarranta
ray be Iasuedagainst mtloIpatad rsvenueato ammo into tha
Old &a Aasistanae Tuml uhen thara are no moneys presently
lrellableia Said Fund iOr the pa)lrant o? such rrrenta.
         House Blll Ho. t6, 8hapter4TS, Acts 1955 44th
                  Calledf%aalon,in S&ion 9 .(bjthere-
Lsglalature,Fieoond
0s provides. 1s part<
                          And ra the p
           therew~a*~nb   f lp p r o p r~~.t%
                                         la ta  ::h
           fund the sum 0 mreatpfivo MllllasDal-
           lars (#2b,ooo,ooo) or so moh tih8=0r es
           maybe meessa~, for the blemiluaendlng
           Septuboril,  1957. aori6ea that if the
           iana la i.nmrrIoi8nt to pay all grants in.
           full, the urpb shall be paid pro rata baesd
           on tJm maouut grantedto eaoh nolplent.*
         House Bill Xo. 5, ohapter495, Act 1936, 44th Leti*-
lature,Third Called ~eaalon, la Artlale1, Seotlon1, tbfl0t
Honorable E. Lee O*Danlel, Page 6


prwldeo, la part:;
          "       . In order that the needy a-4
          b; iand    for, it la     aeaeaaary    that   tha
          Statsha*0 funds aa had tomeet the aa-
          arulng oblk~tioas th02-eh.
and in seotlan 11 (bl theroot, provides:
                      .   aad for   tb   pur    ass set       cmt
          th e r e”~a l
                      *her         goout of such
                       by appropriate
          tuna the sum0s 8eran MIllionDollars
                            %'~h~%s%~~%ra&$&
                          p~ria84 tht   ii the
          tunala lawrfialent to pay sll grants
         in till, the mum mhall be paid.pro rate
         baaed on tha amount grantedto each re-
         elploat.-
         Senate Bill lo. 36, Acts 1939, 46th Lqlslaturs
RegularSeaaioa,providesln Seation44 thereof:
              gr lta ny tlm   State funds lri not
         srallableto pay sll yants of laalstaasa
         in full as luthorlaodin this bat and la
         House Bill Ho. 8, Aotr 44th Lagialatum,
         TiArd CalledSaaalon,said grants shall
              orate4in aoaordano~with raqulnmonts
         !stef;
              8 Federal6oalil EaourltyBoard,ln-
         soiar as those grantsare aonoernedfor
         tha papumt of which ln part Federal Fund8
         era sllooatedbr said SocialEieaurlty  Board.'
          It la to be noted that the above quoted prorlalon
?raa House Bill ITo.26 and the one quotedtrcaa Eousa Bill
Iso.8 aro ldontloal. Vihllethe wordingor be0tlon44 0s
SsnateBill Ho. 36 la somewhatditrenat wa belierst&t
lts intentand siteatla tha same as that of tba prorlaioss
0r the rlor two Acts. ?&at is the mmnlng or the wra
aatallat1s' in the phrase 'I? at any tW Stata ?nndS are
not availableto pay all grantsof laaIatanoola ?ull?"
;A&lablew Is de?laedin Webster’s Haw Intarnatlonal    Dlo-
         &coad Edltlonas *st afspoaal~aoceaalblesr at-
     1'8s es tiaLDtaarallablethst day.-
talaab
BonorabloW. Lam O*Danlel,Page T


          A6 aptly 8takd b Mr. JiaatlooBraQl of ths Au&tin
Court of Clrll Appalr in & .oamo of Lawon v. B+r, t20
6. vi.eso:
           *&tata~a will    k lntorprotod   mooord-
     lng to the popular m8nlag amplo@,        ox-
     oapt dben uwd, In l to a h nlo a l nnaa.   In
     other word6 tho~.effaot     -1l.lbe dotorulaa4
    ~~~~l:~4aad               ordi~xy nmnlng ottha
                        ."
          Thor0   oan    be   a0 quoatlon   but that   tb   plain   and
Ordinary YUling Of t& rol'd*~raflable"rOfeS6                to 6WQ-
thing mhloh la proaontly6t h6nd and uauablo. 0 are unabio
to la c a pth
            o o loa6lnalonthat ln the p36ln 6m? orbinary
soanfng ol the 16nguagamod, maya whioh may b o lxpaotod
to l QI into 6 fund llghteenmonth6 later 6n not lallablo
funds  looordlngto tha popularu6nlng of the rqrd w6vall-
able“,
          Uo 6ka porauadeathat the LegislatureintonQe4a  in
S6ctiOn44 Or Sen6t.0Blll 190.56, aa well am in the oorroa~
pondlngprovldona of the prior Aota, lbore quoted,to ln616t
that tho 016 Ag6 AaalatanoeFu6d be ld6Ulaterod on a wpay’aav
yau go* baila.
            5onatoBill S6 ftaslf 6ppropriat6ano mon.7. It
misly naffln~ the Uloeetlon OS oertaintaxes to the 016
a g olaafatanoe fund, aa labioatd  by the followingprorl-
8ioa6 oi S. B. g6.
            Soo. lib". ..Mlmonieatbnthavo
    hontdoro,      or amy be, allocated,Sor the
    pus@060    0Z oarrylngout the provialoon6 o?
    Bouao Blll Ho. 8, Ch6ptor498, Aota OS
    the Third CslledSeaalonof the Farty-
    fourthLeglalaturo,to the'Tox66Old
    A66ht6noo    Fund ah&Ill,rraa the         lssoo3?vo
    6ate of thla   Act, be 6llw6tod   to 6n6
    plaoed In the Stat0 Bopartmmnt    of Pub110
    wolfam hka to b0 a1666for the purp0606
    for rhioh they wera onatod     or ~proprlatod.g

         ka.  Wa.   "Than la haroby oreatod
    in the Trauury OS the Etato OS 'IWua 6
    rpolal fund to bo known a6 tho 'St6te
    Dopartmeatof fPbllaVioltammd', to
    be kept separate and apart Srca 611 other
HonorableW. Lao OIIknlol,Page 0


         sunam by the Stat0 TrO88U.rOr.  It 16 pro-
         +I604 that  tho  Loglalaturo,aut of any
         mozkleaallacat to aald yund,uy oppro-
         prlate mma of ronmy m?flolant to pay the
         al4 an4 laalatanooto nady lltlr*naof
         T;xaa and rem the rradarlngof othar Ier-
         doea am provl4o4 Sor in this Aot. It is
         Surthorprovl406tha,     out 0r aald Fand,
         tho Laglalaturo may lpproprlataronl~a to
         p tiy Attr th8 F purpoaoao r ldmlnlator5.ag
                    .
          a aooordanoorith the lboro allocationor lnoome,
tho Leglalattrrrin bnato Bill ilo.427, Ad6 &OSO, Regular
Saaalonof tho 46th &glalaturo knan 86 tho Dapartmontal
Approprlatla Bill, awrogprlatd this lnocw o? the 014
Aga Aaalatanoo Fund ko tha Gtato Daputrnt of Public phi-
San la tho Sollouingllanguagor
               *All inow'to the Toxa8 Old Ago A8-
          alatanoome4, a6 tranaromd to tL0 Stata
          Doportmnt o? publlaWoliue Tun4 by gonate
          Bill go. S6, Aota, 46th Laglalaturo, Ro-
          gulu &aalon, togotherwith any baloataoa
         .on hand at the on4 0S a prior flabal ymu,
          la horoby lpproprlatodSor laoh of 2iao.d
          years onding Aaguat Sl, 1910,lnd Aaguat
          Sl, 1941, to the Stato Dqmrtment oi Pub110
         Wolfareror 014 ago laalatanoeand ?or
          aal-arlea,  lqulpmant,aup~llaa,tratal,
         mlntananco, and oontlngentlxpena*anoe*a-
          aary in the lrtonal6kof iald 014 lga ma-
          lla ta nc ao ndin l4adnlatulng all tb 4utlaa
         raqulredof maid Doparamnt by the 014 Age
         Aaalatamo Laws, . . .*'
          It ia,to be noted that tho Logfalatuxwbore ma&o
two wparato an4 dlatlnotappropriationa   "for laoh o? ilaoal
years andlagAugust  Sl, 1940 8n4 Au&tatSl, 194l.* By tbla
languageth Loglalaturomanhoatly lntan486that only tbo
lnoomeo? the fund laoruingdurlngtho flaoal year onding
AugustSl, 1940, ahouldba lpeat in that year. Ignoring,
r0r the moment, tho *pay 86 you go* Cirrotlonor 6eotion
44, Swat0 Bill 56, they very tom6 oi this lpproprlatlon
iorbS tho lxpondlturahrlag this Slaoal par of 10x-athaa~
tho lnoaruo? Wa    mar. wo do not lilahto imply that the
Hononble pi.Ue O*Danlel,Page 9


Legislatureright not hare the pawer, under the Conatlt~tlon,
to authorlxethe expenditureat any time of the antfoipatod
lnooam oi tha fund 4urlng the ourront blond&m. Thla war
oxpreaslyauthoriaedby the Iagialaturo     in Bouae Bill 199,
Acts 1999 46th Leglaleturo,    PegulerSeaaloa, end aa we atated
in our o&ion to yuu umler data of Pobruary 14, 1959, oplnlon
Ho. O-315, this Aat ematlt~te4 a tall4 lx e r o lm of legis-
lative authorityuador the 4oolalonatherslnrite&. Charles
fiorlbner~a  6ona 1. &errs, tat 6. 8. 7228 Ilagealr.City of
Waco, 89 Tax. 85, 8S 6. E. S22~ City 0s Corpus Chrlatlv.
~oeaaner,5e ~Tex.46Z~ City of Wrrell t. Boaaatnt, 91 2.x.
 970, 9 6. WC,59s. We lro hero, harover,mot oonoeme4 with
the oonatltutlonallltitatlonaupon the power~of tho Leglala-
two    to provldomaus for tho papent of 014 mge laalataaao. Our
problu 16 to dotemlno what means the legislaturehes provided,
and what lhltatlona it &a lmpoaad upon tho State I)rmrtaont
of,~Publlo.Xolfarati its dninlatratlonof the 014 Age Aaaiatanoa
Fund. The ‘u3awarato theme ueatlonamuat.be found in the 90
plloabloLoglalatlreAota.      %Io above quoted prorlalonafrom
Eouao Bill Ao. t6, Eouao Bill Xo. 8 end particularlySection
44 of Senate Blll Eo. 86 oleuly inbiaato,wa bellere,a oon-
llatent intentla on tho part of t&o Legislaturethat 014
ago laalatanao ahellbe l4mlnlatere4on a 'pay a6 you.goO”
basis. Thla oonolualonla ooaflrmedby the.raotthat       the Le-
glalatureUs 4oomedit neoaaaary on two oo~aalonato pass
emergenaymoaaurea ln the natureof oxpreaalxooptlonato that
    neral polley. lierefer to 3ouao Bl&l 87, Cheptor496, Acts
r936, 44th Leglalature,Third Calle4Sessionend Eouae Bill
179, Acts 1939, 46th Imglalatun, Eiegular   Boasion.
          Eouae Bill No. 57 lnthorltedthe'Texaa014 Age
Cammlaalonto issue 'interest-bearing utirantaln tin total
uwunt of $3,000,000.00  *when the oaah balanaoof the moneys
4epo8ftid to the oredl$ of add fun4 by tho St&o of Tax86
la l.n6ufflOlontto pay in aaah tb  Stato*a part of the pen-
sion requi.romenta.a
           uee Bill Ilo.179 luthorlsodthe laauanoeof Q
ldditlon~~l                                wwarranta
       7 9CO,COO.O0worth of interest-bearing
laaue4agalnat the Texas Old Age AaalatanooFund for the
pament of 014 a g olaslatanoobonefits when the oaah balanoe
of the roneyo to the creditOr'ael4fund by $ke Stat0 of
Texas la lamfflolent to pq the Statda part of the enalon
requirement.*This Aot prtw1446for the payrmnt0s tE060
warrantsand other outatendlngwarrantsnhioh had been au-
thorlxedby House Bill 80. 87, and appropriatesmoney therefOr
HonorableW. L+e O*Denlel,Paga 10


out or the 014 Age Aaaiatanoe Lund uppm a loheduloof pay-
ments am met out in the Aot mhleh oxtendedto September10,
1940, 1. 0.. into the flaoal year ondlag August Sl, MU.
This scheduleof peymnta is rooegnlredin the LMpartmental
Appropriation Bill of 19939(s. B. So. UT, A&S 46th Iagla-
bture) end the money thornfor la a g a in  lxpreaalymappro-
prlatedtherein. In the lbaenue of the oxpreaa authority
grantedit by tha'Legialatunby Eouae Bill 179, tho 014 Ago
AaafatanooCamfaaion would not havo~oen upouered to ia-
sue thla $900,000.00worth of warrantswhen there       was not
lurrlolontronoy in the fu~4 to pay the8 (under Soatiao llb
of House Bill Yo. 8, quotedabove)nor could lt.harepra-
ride4 that a put of mudh warrants should be paid oat of rev.-
aura to looruo 4urlng the flacal yoearending August Sl, lVU,
thorn being no appropriation    thentar. The stat0 Deput-
mnt of Pub110Nolfareis a onature OS the Iaglalaturo;          It
may oxoroiaoonly ouoh ponra      a6 the Legf*aturo ham dolo-
gto4 to it, an4 It may upend only 8uoh moneys86 tho Legla-
lature ham appropriatad  to it.    PIaL;  v. ~Flaloy, .91Tax.
4t4,44t.1.480,
          Thi moaay appraprlated
                               to the 8tato Dmputment of
Public wolfan far old lgm ~aalatanoola not a lo r ta ln
                                                      am
but   oonalataof all the rovontmlooru$ng?rca oertalndoalg-
nated taxoar In tbla roapootthe lpproprbtld .I6ririlar
to~thrt of t&e Highway Dopartmnt. In aonatralagtho au-
tSorlty0s the ElghwayDopartmontto Fxpondthe money appro-
prlatodto it, the Austin Court of Civil Appealsuid ia
Atklna v. State El&way Dopartmnt, 201 6. V. g26:

                 %uo    1 8lp p mprlatod.all0s the funds
           o o udngfr a ao er taa oouraea,whloh,am ool-
           lotted and dopoal,oUwith tho StateTroaai
           uru to the ore4t; 0s a apeolelfun4 doalg-
           nated am the %ta 14Hi@may lNnd.* Ii0othu
           roneylntlm 8tat I treasury oan bo touohed
           for the ourmaea Mtod In tho acts here in
           queatloi -gt$q later'umun then that do-
           poalted In ma  ma aan b0 wea far maid
           pu~oaea.w (Unda:aoorlngours)
           Bearinglm mind   t 14 atatutoamd gonoml prlnalplea
heroinbefore 4laouaae4wa    a mll proaoodto.8 oonalderatlon
                                                          Of
tho   ooforal8pooiria .qpoatl ma aako4 la your lotter.
                "(11 It la oontomplatodthat latlamtea
           of mvenue under proa8ntlaws with naomasary
           perlodloalrorlalonadll ham to be aado Sor
           tho ourrent period,whioh la the bloaairr
HonorableW. Lmo O*miel, Page 11


          kglnnlng 6optamber1, 1989, aad after Qo-
          Quatlanof tro mount mooaaary to 14uld-
          at0 0ia warrantl   (#t,tSO,tSt.SO)   tha   bal-
          an00 8houlQbe lpproxSmte1 equallyal-
          loud.4 by montha to ulat ala
          fbrtho oprraat blonnium. Ia gbyg
          oodurolo@l,aablf    so, what agonoyof tie
          Tuaagaonraamat Is nquIreQtomab     ruoh
          ltlma to oa fr o to nuo ?a
           Ro hto boon mnablo to find any #tat&o whloh U-
recta that lotlrmtoaof rowauoa mUoh may looruo to tlu
014 Age A#alaturoolrppd8hall Lo mado. &.the    oroat that
the 6tato Boar4 of PpblloWolfam or the gxooutlroDirootor
of the Btato Dopartmat of Publio Wolhro.mhaUr4 &em-it
lxpodlontto make luah latlmatoa,oltherpurauautto tha n-
qulr8mentaor the ?oQoralSoalal&amr.ttyBoar4,artor*ay
athor praper roaman,. wa would wppoar that ofther the Bal-/
iarobwdor      the moutiva Dlredor ohldproplelymk~
moh oathatom dth the aid of the Carptroller,Etato Au4Itor
or my other qu8lified   Hat0 offloer.
          It km boon Ieolaredthat     tlw El&may Commlaalon
                   a r o vo nuo ato loaruo to tha hi&way fgnQ.
8aymake la tfma to OS
lohuaomv. For~aoa, 85 8. W. (t) 1115,(Austin Wart of Clrll
Appoala? at paga 1SSr
               *liestandardor nIterlon iar.oatlnt-
          Iag thoa la pro8orlbe4 by laws nor la them
         any oxproaaQoalgaatlfmoi the atfl~lal,
         board  or lgenoy to mko mc4i latlmato. St
         tharrforo follow8aeooaaarlly  that tho high-
         way odaalon     la reat4Qwith auoh authority
         ln the generaldlaohargoof its Important
         Qutioa and that in tho loralao ot moh
         authoA ty it .A.+eatoQ with the Qlaorotlon
         of .~Qoptlng ruoh teaaonablomethods,at@-
         8x46, an4 orIterla86 In Its *a-at     lr a
         o o ua d
                a ndappropriato."

          AEauulag that tho 8tato Bard of Pub110 Wlfara or
the lbxeoutlroDlroatorham made 8uoh ratlade of ruturarove-
au46 of the 014 Ag8 AaaiatanooPun&, w uo unablr to a&roe
with ~olv otatemantthat the latlmatad rovonuoalo? tha bl-
lnniua -oftorQe4uotlon o f th e mount aoooaaary to li~iaato
014 warrants(#2,t3O,tS6.50) the balanooshould-boapproxl-
makly equallylllooatod by montha toma+klu tholpragru
HonorableW. Loo O*Dmiol, Pigo lS


for the ourrentb10nmlcn.~ &ohapooodura    roul4,r  bo-
llero, bo oontruy to the lryroaaeQIntentionof Uo I#gla-
laturela tano~mtIodar8:
            ,(a) fr Iho manthlyquota,oa 4etoalm4, lharld
a to nytlm b o g r o a to r th a ~
                                 lth r
                                   ro4Itbalanoe ti           tb   014
Ago ~al~oo~,tbntho~lra~~rd~y~                                   au-
thorlu th e la a u a a eoo f wa r r o nta fa r mo b ma th 1 ~ lx o o a s
of auoh lndlt balaaoedtharrtviolatingthe exproaaQlroa-
tloa of Sootion44 of 8onato Bill 190. bb to prorato the
grants in o u o h laao. Seotloa4Q doer not ry that.vata
ahall be prorated IS mfflolont Sands m not antlolpate4
during the blonnlu.   St  mya, ‘If at 2ny the etato ruada
         lvaIlablo. . . uid grants
a r oa a t                                   prar*t04.* The
~lm$t;~~&~~             z~c        bo~~~a~d -la looord-
                              Fe40ra1'6oo181 Boourlty Bard’
oanonlym0utbatla~4o        tlngt& ly a tworrthod of pm-
ratlag, the Stata loud da 11 be gul4eQ by the roqulronnta
of tha TodoralBaud, %aaofu am those &rents uo ooacunod
for tk paynntofwhiohinpart             SederalB'umla
                                                   are allocated
by uld SoolalSoonrltyBcmrd.a




must, therofure,or mooaalty oontemplatethat the total
monthlygrantswhloh may bo rado oannotremain constantfrm
September 1, 1959, to August Sl, lVU,  Therefore,tohla-7
trlbuto the latimatod Ineaae of tho ?und l ually among
twenty-fourmonthly paymentswould hot be & keepingwith the
pu oaoa amnlfoatr4by lonal4erlngSoabo Bill So. 86 86 a
who
  Tpl .
Honorable W. &o   O'Danl.1,?a@ lS


               -'(ICI Auud8g that irrutorr Bay k
         fow4whomlllagru      toholdn~-imtoro8t-
         b o a r & ogldl@ w8l~twoc umrruito,rlth-
         out U8oaumt, loro4 under pappor authority
         to old age ual~tuco roolplonta,by au-
         thcrltf etho   6tBto DoputwlIt   or   Fubllo
         Iklfara,uy auoh warrantsk lomod et any
         tlw  4urlagthe lrromttwo-parporiod,
         w rcqulrd to aury mt thm programon th.
         prawnt booi., poorldodsuch warrant8108uod
         do sot oxmod the availableapproprlotodrove-
         mw for uolataauo purpoaoo for tie ourrent
         bl.nrirt'
         Inlo~or(lucowith the gonoraldlmussioa lm       the
flrot      of thlo oplaloa prd atr wnor to               J
                                                  quaotlon
       ,
No. (1?- I  u@wr   thir (1lo8tlonlathe nogatr vo.
             "(8) Aosrmin6that th@n would ba an
         loodtlon   of talldlrlsmd amtstaab~
        nrrmto at Fobruary 1, MU, not lxoo.dln(
        tho unoollootod appropriatedrovonuo for the
        flwl mown months ottho blominm, wculd
        uoh morronto,undolx      r l8tlu   g k l
                                        lawo,
        o h u g e 8galnot8pproprl*t6& old mge aoola-
        taucc    m~onuo8 to bo oolleotodeurl.n6the
            rio4 hbrwrr    1, 194l,toAugust 81, MU?
        PFioronuo   to b8 oollootodtwlcr poent   law8
        for the pub4 fro Fobruuy 1, 194l, to Aug-
        wt    81, 194l, lo latiaatodto bo opproximatol~
        ~4,w!5,ooo.601.'
           Validlyluwd.out~tan4lng warrant8at Fobruw 1,
lOU, lo uld    Lo a ohugo against appropriatedold ago lodm-
tan00 rcvonuooror tha rwalndor of t&o ri00aLpar. For
l oemplotodloomo8lanoi thl8 quootlonwo nfer to our opln-
ion Xo. O-590 lddr c o o to o dHoaorablo~E.A. Llttla,datol
April 1, 19339,copy of,rZlohoplmlonw lnolow henslth.
Co bolioro,howdu, Sortho rWoon8 &roi.aabom ltato4, that
in order that    mob a @ltuatlonright oome into lriotonco,
it would~nqulm an sot of tho L8glolatProto luthorlsothe
                           lx c uo
io ma lio o Of warrant0 & II       0sr o no plotuallJin tibo
fbnd at 4ato of luuanoe.
               "(4) Sootion44 of .&mto Bill No. 86
         k no w l  tho 8hto Bmpartwnt of Ehbl'lo
                                               Mel-
         rue   *ot read8 l8 r0u0w
Xonoroble 1. Xao 0~~101,              ~Yo 14


          a re  no tlr a lla b to
                               lo #a~ all gnats of 880
          8lotaao8   la full a0 luthorlmd t thlo Aot
          8d     h       ~0~80    JJ~U NO.   8,   A0t0   mtpr00m
          Il&olmturo, Third Called f+oIon, rid
          :-at8 mhall be momted IB looorAnnoo rlth
          awc&remnto of tba Fg4ua.l Soala1 8ouurIt~
          Boar&, Imufar 80 tbon mnto uo anouud
          rae tb   Q8ymlltor dloh la p8rt F.&oral.
          z;     ua llloeatmd by aala 6oolal SoourItT
                     .
              ~?ThlOrs00~ of this wotloa Bi %A. A8t
          lppuuntlymut bo qoa8ldorodin the I&or-
          prot8tlonof tbo ralldlty of ruraata 18maOd,
          ~,.wtJProprIato~                   roTojulao
                                                     to     tb     eoolot-
                                 Thlo rotIoR      napl.to man           that
          auoh ~n&ian.      ud lkiktlaaa 80 8x-ulppliod
          bJ She 8tatutewm ooatlagwat     upon tlm Fohral
          Sodal 6ooorltyBeard ilr8t 8ppl~l8gaaoh
           roratloq    and llmlt8tlon8, and until lppl1.d
           T then lm lutohhtng8tato
          It                          fuabo, lo not to b
          8ppllodby tho Btato Bqtartmqt     of Fubllo Vol.
          S8ro Ia tholr 8dmlalotr8tlo8.
                   “Ia th lalonn00t10n I vogld iIk0                to          aok
          if thorslo8ayl8woaour    8t8tutaonqulr
          thmF~promtlonof p8ymoatoto rooIpIontoofi"f  0 a
          86 ~osIok8oo other than tho abovo wottoa,
          ~6 what is tho popor intorprstatloa    of the
          aboro notlon?~

          We aumot agroo dth forr ototomontthat &aotlort44
of &a&e   Bill 190.86 goe~o             to moon that luoh prorotlau                  and
lImIt8tion88s uo 8ppU.d bytlm statute8rm wntlngent      upoa
the Fo4oral lSooIa1SooarltyBoard first 8,p~lyl.qluoh pro-
rrtlon88adllalt8tlom . .." It lo our un4orotanUag that
the Fodoral 'Boardloao aot proratobomafltp8yaeato- it-
mea-01~matahoo dollarfor dollar,t&o boaetlt payments gso-
tldod by the .a o r o l
                      rtotoo.
                        a l   & the lT8Et 8 Stat., beomuo
of lnmfiloleno~ of funds, 1s unable to per la ttillits WOW
uourlty program, then tbr Fabral  Board prooorlbeoaortain
ml08 Sa distributingthe 8T8llablo                   stata momy 8mow the
lll&lblr noolplonto, aad tlW8tato 18 roqulre6 to fol.Ia
mob ml08 80 8 pronquloIto to obt8lw     roda8al8I4. A8
horolabeforo*tated, it 18 mr oplnlon that Sootier 44 IO 19
lrprmo dlrrotlonto the St&to &partmmt of Fubllo lFolfuo
Hoaonblo f. LH O'D8nkl, P8go I.5


t0p r Or & UUt8
           tO     Of88& wa      -if lt 08~ tb   8tEk n”Q’
8X-OnOtlTBi~blO t0 pOy 8n QrntO Or 80OiOt4~i00in rUU
and in the munor oi applm     tha proration, tba 8kto Do&
8hall bo guided by tho rulaa of tbr Fodoml Bar4 in mmh
OaOOB~
     r8   bOU   Of M   18W Oa Gv   OtBtUtoO    l’WQUi.dl@
                                                       tho pro-
l’&ia(c Of ,B~OlBtB
                  t0 TeOf~iO~tBOf Old 8&8 8OOi.O~8OO
                                                   OtherJ
thUi &Otia u Of4bOtO Bin x00.S6, lI3Op t  t& O 8O~OOp o Ltd-
in& &WOr181~ oWltab¶od ia m80 pill t6 and Botuo Bill 6
uhioh are quotadtntb ?irotpartoftUo oplaloa.
                                        Y4U10TO-      trPlJ

                                    AT?OFUUtT-LOF-
                                              (&-a)




                                      APPROVED
                                   0Q1ll1oll
                                          ommlttu
                                      Br m
                                        -